Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20    PageID.243   Page 1 of 14




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 JESSICA MOSS,                                         2:19-cv-12076

                   Plaintiff,
       v.                                   HON. TERRENCE G. BERG

 LOANDEPOT.COM, LLC,                       ORDER DENYING MOTION
                                          FOR RECONSIDERATION OR
                   Defendant.             TO AMEND THE JUDGMENT

      This Court previously dismissed the Complaint filed by Plaintiff

Jessica Moss because it failed to state a claim. The Court also denied

leave to amend the Complaint because amendment would be futile. Moss

now moves for reconsideration of the Court’s March 30, 2020 Order

dismissing her Complaint with prejudice. Plaintiff argues that, if she

were allowed discovery, she could possibly identify new claims that would

not suffer from the deficiencies that caused the Court to dismiss her

previous Complaint. But a plaintiff “is not entitled to discovery, cabined

or otherwise” unless her complaint can survive a motion to dismiss.

Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009). Here, because Plaintiff has

not plausibly alleged grounds upon which relief could be granted, and
amendment would have been futile, the Court appropriately dismissed

the case with prejudice. The Court will accordingly deny the motion for




                                      1
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20     PageID.244   Page 2 of 14




reconsideration or to amend the judgment entered in this case, ECF No.

12.

                            LEGAL STANDARD

      Plaintiff   frames    her    motion    as   one    for   “rehearing    and
reconsideration.” ECF No. 12, PageID.177 (Mot. for Reconsideration

Br.).1 To the extent she seeks reconsideration under the Eastern District

of Michigan’s Local Rule 7.1(h)(3), the motion is untimely. That Local
Rule instructs that any motion seeking reconsideration of a district

court’s order “must be filed within 14 days after entry of the judgment or

order.” L.R. 7.1(h)(3). Here, the Order and Judgment at issue were

docketed on March 30, 2020. See ECF Nos. 10, 11. The motion for

reconsideration was not filed until 28 days later, on April 27, 2020, and

is therefore untimely under Local Rule 7.1(h)(3). See ECF No. 12.

      Plaintiff may, however, procced on her motion as one for

amendment of the judgment under Rule 59(e) or Rule 60(b) of the Federal

Rules of Civil Procedure. See ECF No. 12, PageID.177 (stating that
Plaintiff moves for reconsideration “pursuant to Federal Rules of Civil

Procedure 59 and 60.”). A Rule 59(e) motion can be filed “no later than 28

days after the entry of the judgment.” Fed. R. Civ. P. 59(e). And a Rule

60(b) motion for relief from a final judgment or order may be filed “no


1 Although Plaintiff frames her motion as one for “rehearing and reconsideration,”
the Court notes there was never any hearing on the motion to dismiss filed in this
case (or on any other motion). ECF No. 12, PageID.177. Accordingly, the Court will
disregard Plaintiff’s request for rehearing.
                                        2
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.245   Page 3 of 14




more than one year after the entry of the judgment or order.” Fed. R. Civ.

P. 60(c)(1). Accordingly, Plaintiff’s motion is timely if it is one for

amendment of the judgment under Rules 59 or 60(b).

      Courts may grant a Rule 59(e) motion to alter or amend a judgment
to “(1) correct a clear error of law, (2) account for newly discovered

evidence, (3) accommodate an intervening change in the controlling law,

or (4) otherwise prevent manifest injustice.” Moore v. Coffee Cty., Tenn.,
402 F. App’x 107, 108 (6th Cir. 2010) (citation omitted).

      Relief from a judgment may be also be provided under Rule 60(b)

on one of several enumerated grounds, among which are mistake, newly

discovered evidence, or the catchall of “any other reason that justifies

relief.” Fed. R. Civ. P. 60(b). The catchall provision should be applied

“only in exceptional or extraordinary circumstances where principles of
equity mandate relief . . . .” Kelmendi v. Detroit Bd. of Educ., 780 F. App’x

310, 312 (6th Cir. 2019).

                              DISCUSSION

      Plaintiff alleges five overarching grounds for relief: (1) that

discovery is needed to determine whether there was a contract between

the parties, and if Defendant breached that contract; (2) discovery is

required for Plaintiff to state a claim for violation of the Michigan Sales

Representative Commission Act, Mich. Comp. Laws § 600.2961; (3)

Plaintiff should be allowed to proceed with her claim for unjust

enrichment; (4) Plaintiff should be allowed to—again—amend her
                                      3
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.246   Page 4 of 14




pleading; and (5) Plaintiff’s claims should not have been dismissed with

prejudice. See ECF No. 12.

  I.   Plaintiff is not entitled to discovery to determine whether
       she has a viable claim for breach of contract.
       Plaintiff continues to vacillate on the question of whether she has

asserted, or is attempting to assert, a claim for breach of contract. After

Plaintiff expressly abandoned her claim for breach of the 2013

employment agreement in response to Loandepot’s motion to dismiss,

this Court reasonably deemed that claim abandoned and dismissed it.

Yet Plaintiff now argues the Court should have allowed her the benefit

of discovery to determine whether the 2013 agreement was in fact

binding on Loandepot and to investigate whether Loandepot may have
breached a later 2017 agreement referred to as the “secondary

compensation plan.” The Court was correct to dismiss Plaintiff’s claim for

breach of the 2013 agreement when she explicitly abandoned it. And

there is no basis for granting discovery to determine whether Plaintiff

could in fact state a claim for breach of that contract, or of the later

compensation agreement.

       There was no error in the Court’s decision to dismiss Plaintiff’s

claim for breach of the 2013 agreement. A plaintiff abandons a claim that

she fails to raise in her brief opposing the defendant’s motion to dismiss.
Doe v. Bredesen, 507 F.3d 998, 1007–08 (6th Cir. 2007). See Cruz v.

Capital One, N.A., 192 F. Supp. 3d 832, 838 (E.D. Mich. 2016) (“A plaintiff

                                      4
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.247   Page 5 of 14




abandons undefended claims.”); Mekani v. Homecomings Fin., LLC, 752

F. Supp. 2d 785, 797 (E.D. Mich. 2010) (explaining that where a plaintiff

fails to respond to an argument in a motion to dismiss, “the Court

assumes he concedes this point and abandons the claim.”). Here, the
original Complaint included a claim against Loandepot for breach of the

2013 employment agreement between Plaintiff and Mortgage Master,

Inc., which was subsequently acquired by Loandepot. ECF No. 1-2,
PageID.11–12. Plaintiff pled that Loandepot breached the agreement “by

refusing to pay Plaintiff the commissions which she was owed.” ECF No.

1-2, PageID.12. When Loandepot moved to dismiss the Complaint,

Plaintiff responded by expressly abandoning this claim, admitting, “there

is no enforceable contract between the parties,” and “no contract was

established between the parties.” ECF No. 4, PageID.58; ECF No. 6,
PageID.109–10 (Mot. to Amend Compl.) (“[T]here is no enforceable

agreement between the parties . . . .”). Plaintiff’s proposed Amended

Complaint then omitted any claim for breach of contract. See ECF No. 6-

1 (Proposed Am. Compl.). Because Plaintiff abandoned her original claim

for breach of contract by arguing that there was no binding 2013

agreement between her and Loandepot, it was not error for this Court to

dismiss her claim for breach of contract as set forth in the original

Complaint. ECF No. 10, PageID.167–68 (Mar. 30, 2020 Order).

      Plaintiff now contends the Court should allow her discovery to

revisit the viability of a breach of contract claim concerning the 2013
                                      5
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.248   Page 6 of 14




agreement, and to determine whether she may also have a second breach

of contract claim pertaining to the later 2017 compensation plan.

Concerning the 2013 agreement, Plaintiff argues that documents related

to Loandepot’s “merger or acquisition” of Mortgage Master are within
Defendant’s “exclusive control” and that she needs them to assess

whether the Mortgage Master agreement was “adopted by Defendant.”

ECF No. 12, PageID.181. Regarding the 2017 agreement, Plaintiff says
she does not have a copy of the later compensation plan and needs it to

determine whether Loandepot may be in breach.

      Under Iqbal, however, Plaintiff must first meet Rule 8’s pleading

standard before proceeding to discovery. As stated by another district

court in this circuit, “[e]ither the plaintiff can state plausible claims, and

so commence discovery, or they cannot.” In re Flying J Rebate Contract
Litig. (No. II), No. 14-2515-ART, 2014 WL 3611299, at *2 (E.D. Ky. Jul.

21, 2015). In this case, Plaintiff has not stated any plausible claim for

breach of contract. Nor has she supported with legal authority her

assertion that she is entitled to discovery on the basis that documents

relevant to evaluating her potential breach-of-contract claims are within

Loandepot’s “exclusive control.” The Court properly dismissed Plaintiff’s

claim for breach of the 2013 agreement after she expressly abandoned it.

And Iqbal forecloses her request for discovery to revisit potential claims

for breach of the 2013 agreement or initiate new ones regarding the 2017

compensation plan.
                                      6
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.249   Page 7 of 14




 II.   Plaintiff is not entitled to discovery to evaluate whether she
       has a claim for violation of the Michigan Sales
       Representative Commission Act.
       Plaintiff’s argument that she requires discovery to assess whether

she can state a claim for violation of the Michigan Sales Representative

Commission Act (“MSRA”) fails for the same reason. Because claims

under the MSRA are “derivative” of breach-of-contract claims, there can

be no claim for violation of the MSRA without an underlying claim for

breach of contract. Hardy v. Reynolds & Reynolds Co., 311 F. App’x 759,
766 (6th Cir. 2009). On that basis, Plaintiff urges that she “cannot

complete the MSRA analysis without the 2017 compensation plan and

the merger and acquisition documents.” ECF No. 12, PageID.185. But

“there is no general right to discovery upon filing of the complaint.”

Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566 (6th Cir. 2003). Rather,

the purpose of Rule 12(b)(6) is to streamline litigation by enabling a

defendant to challenge the legal sufficiency of the complaint without

engaging in the expenditure of time and money necessitated by discovery.

Kolley v. Adult Protective Servs., 725 F.3d 581, 587 (6th Cir. 2013).

       Moreover, as with her claim for breach of contract, Plaintiff did not

argue in support of her claim for breach of the MSRA in response to

Loandepot’s motion to dismiss. The response brief states only:

       1. “Does Plaintiff have an adequate claim under Michigan
          Sales Representative Commission Act?

       Plaintiff’s Answer: Yes, Plaintiff was selling a good based on
       the Michigan Sales Representative Commission Act.
                                      7
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.250   Page 8 of 14




ECF No. 4, PageID.61. The brief does not develop this argument or

explain how Plaintiff could state a claim for breach of the MSRA while

expressly disavowing the existence of any contract between her and

Loandepot—a predicate to any MSRA violation. Plaintiff’s argument that
she needs discovery to assess whether she could anchor her MSRA claim

in breach of the 2013 agreement or 2017 compensation agreement is

foreclosed by Iqbal. The Court finds no basis to revisit its dismissal of

Plaintiff’s claim for violation of the MSRA.

III.   The Court appropriately dismissed Plaintiff’s claim for
       unjust enrichment.
       The Court previously dismissed Plaintiff’s unjust enrichment

claim—which sounds in equity—on the grounds that she was also
asserting legal claims encompassing the same wrongdoing and requested

relief. ECF No. 10, PageID.169–70. Michigan courts have held that

claims for equitable relief should generally be dismissed “where there is

a full, complete, and adequate remedy at law.” Romeo Inv. Ltd. v. Mich.

Consol. Gas Co., No. 260320, 2007 WL 1264008, at *9 (Mich. Ct. App.

May 1, 2007) (citing ECCO Ltd. v. Balimoy Mfg. Co., 446 N.W.2d 546,

548 (Mich. Ct. App. 1989)); Madugula v. Taub, 853 N.W. 2d 75, 86 (Mich.

2014) (“[E]quity will not take ‘jurisdiction of cases where a suitor has a

full, complete, and adequate remedy at law . . . .”) (quoting Detroit Trust
Co. v. Old Nat’l Bank of Grand Rapids, 118 N.W. 729, 731 (Mich. 1908)).



                                      8
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.251   Page 9 of 14




      Both the Complaint and the proposed Amended Complaint

contained legal claims that covered the same alleged wrongdoing and

potential remedies as Plaintiff’s equitable claims for unjust enrichment.

Essentially, all of these claims targeted Loandepot’s alleged withholding
of compensation to which Plaintiff asserts she was entitled. For example,

the original Complaint alleged breach of contract based on Defendant

“refusing to pay Plaintiff the commissions which she was owed.” ECF No.
1-2, PageID.12. That same pleading claimed unjust enrichment rooted in

Defendant’s “failure to fully compensate Plaintiff” and “Defendant’s

retention of the benefits it received from Plaintiff without full

compensation.” Id. The thrust of both claims—one legal and the other

equitable—is that Plaintiff did not receive compensation to which she

was entitled. The same holds true for the proposed Amended Complaint.
In that revised pleading, Plaintiff asserted claims under the California

Labor Code, arguing that Loandepot “refused to pay to Plaintiff the full

and complete amount of the commissions she earned.” ECF No. 5-1,

PageID.100. The unjust enrichment claim contained in the Amended

Complaint urged, almost identically, that Loandepot “failed to fully

compensate Plaintiff.” Id.

      Ultimately, this is not a situation where Plaintiff has no adequate

remedy at law for what she alleges is Loandepot’s withholding of her due

compensation. The motion for reconsideration in fact actively explores

multiple potential avenues for legal recourse. For example, Plaintiff
                                      9
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.252   Page 10 of 14




 acknowledges that the 2013 employment agreement may in fact be

 binding on Loandepot after all (as a successor of Mortgage Master). She

 further posits that Plaintiff may have a breach of contract claim for

 violation of the 2017 compensation plan. The problem is that Plaintiff has
 not adequately pled the various legal claims that she appears to recognize

 are available to her and instead requests discovery to further explore

 their viability. Because Michigan law counsels that equitable claims
 should be dismissed where the Plaintiff has legal claims that cover the

 same wrongdoing and provide the same potential relief, the Court was

 justified in dismissing her claims for unjust enrichment.

       Moreover, Plaintiff has not cited any legal authority to support the

 assertion that courts should imply a contract—as courts do when they

 consider claims for unjust enrichment—where a plaintiff acknowledges
 the strong possibility that there are one or more express contracts that

 govern the wrongdoing at issue. See Hudson v. Mathers, 770 N.W.2d 883,

 887 (Mich. Ct. App. 2009); Liggett Restaurant Grp., Inc. v. City of Pontiac,

 676 N.W.2d 633, 639 (Mich. Ct. App. 2003). The 2013 employment

 agreement, attached to Defendant’s motion to dismiss and signed by

 Plaintiff, for example, unequivocally provides that Plaintiff would be paid

 an “Override Commission (as defined below) on any and every loan that

 the Recruited Loan Officers (as defined below) originate and which closes

 while Recruiting Specialist is employed by MMI [Mortgage Master].”

 ECF No. 3-3, PageID.55. Although Plaintiff at one point took the position
                                      10
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.253   Page 11 of 14




 that the 2013 agreement between Mortgage Master and Plaintiff may not

 be binding on Loandepot, that now appears to be an open question.

 Michigan courts have rejected unjust enrichment claims where, as here,

 the plaintiff fails to provide legal support for the assertion that an
 implied contract can be sustained even where an express contract exists

 but questions remain as to whether it is binding on both parties. See, e.g,

 Liggett Restaurant Grp., 676 N.W.2d at 639.

IV.    The Court will not permit Plaintiff to once again amend her
       pleading.
       After thoroughly examining the proposed Amended Complaint, the

 Court determined in its previous Order that allowing Plaintiff to amend

 her pleading would be futile. The claims she asserted in that proposed
 pleading—for    violation   of   California’s   Labor   Code   and     unjust

 enrichment—failed to state any claim upon which relief could be granted.

 See ECF No. 10, PageID.171–74. Plaintiff cannot now, on a Rule 59 or

 Rule 60 motion, present new arguments in support of amendment that

 could have been raised prior to this Court’s entry of judgment. Howard

 v. United States, 533 F.3d 472, 475 (6th Cir. 2008). This Court made its

 assessment of Plaintiff’s proposed Amended Complaint, ECF No. 6-1,

 found that it would not survive a motion to dismiss, and sees no error in

 that judgment. Besides, after a district court grants a motion to dismiss
 and enters judgment, a plaintiff may not seek to amend her complaint

 without first successfully moving to amend or set aside the judgment

                                      11
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.254   Page 12 of 14




 under Rule 59 or 60. Benzon v. Morgan Stanley Distribs., Inc., 420 F.3d

 598, 613 (6th Cir. 2005). Because the Court finds no compelling reason to

 set aside its judgment in this case, it cannot grant Plaintiff leave to once

 again amend her pleading. Her remedy is with the court of appeals.
       Another alternative could be for Plaintiff to file a new lawsuit

 alleging breach of the 2017 compensation plan, if she could plausibly

 allege the existence of the claimed agreement with Loandepot. Under
 Michigan law, the statute of limitations for breach of contract claims

 seeking monetary damages is six years. Mich. Comp. Laws § 600.5807(9).

 Such claims accrue “at the time the wrong upon which the claim is based

 was done regardless of when the damage results.” Mich. Comp. Laws §

 600.5827. At the same time, Defendant may have a potential affirmative

 defense of res judicata given that there is at minimum a colorable
 argument to be made that Plaintiff could have asserted a claim for breach

 of the 2017 agreement in this same lawsuit. See J.Z.G. Res., Inc. v. Shelby

 Ins. Co., 84 F.3d 211, 214 (6th Cir. 1996) (“Claim preclusion applies not

 only to bar the parties from relitigating issues that were actually litigated

 but also to bar them from relitigating issues that could have been raised

 in an earlier action.”)

 V.    It was appropriate to dismiss Plaintiff’s claims with
       prejudice.
       This Court dismissed Plaintiff’s Complaint with prejudice only after

 finding that both the original Complaint and the proposed Amended

                                      12
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.255   Page 13 of 14




 Complaint failed to state any claim upon which relief could be granted. A

 district court’s decision to dismiss a complaint with prejudice is reviewed

 for abuse of discretion. Craighead v. E.F. Hutton & Co., 899 F.2d 485, 495

 (6th Cir. 1990). Although district courts should dismiss without prejudice
 and with leave to amend where the complaint could be saved by

 amendment, Newberry v. Silverman, 789 F.3d 636, 646 (6th Cir. 2015), a

 careful review of the proposed Amended Complaint established that
 amendment would have been futile in this case. Even in the motion for

 amendment of the judgment now before the Court, Plaintiff does not

 argue in earnest that she has identified claims capable of surviving a

 motion to dismiss. Rather, the motion focuses on her belief that discovery

 is necessary to develop sufficient information to allow her to state

 possible contract claims. Such a request is foreclosed by Iqabal.
       Although Plaintiff may be correct that she alleged facts sufficient

 to state a claim for unjust enrichment, both the Complaint and the

 proposed Amended Complaint also contained legal claims that sought to

 right the same wrongdoing targeted by her equitable claims for unjust

 enrichment. The Court must consider the pleadings before it in their

 entirety, rather than viewing the unjust enrichment claim in isolation.

 And Michigan law favors dismissal of equitable claims where legal claims

 that would yield the same relief are also available to the plaintiff.

 Because Plaintiff twice failed to adequately plead her claims, it was

 within this Court’s authority to dismiss her Complaint with prejudice.
                                      13
Case 2:19-cv-12076-TGB-EAS ECF No. 17 filed 07/02/20   PageID.256   Page 14 of 14




                              CONCLUSION

       For these reasons, Plaintiff’s motion for reconsideration or to

 amend the judgment entered in this case, ECF No. 12, is DENIED.

    SO ORDERED.


  Dated: July 2, 2020          s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      14
